NOTE: This order is nonprecedential

United States Court of Appeals
for the Federal Circuit

CARL FOX,
Petitioner,

V.

DEPARTMENT OF DEFENSE,
Respondent.

2012-3078 .

Petition for review of the Merit Systems Protection
Board in case no. CHO752110659-I-1.

ON MOTION

ORDER

The court construes Carl Fox’s motion for leave to
proceed in forma pauperis as an unopposed motion to
reinstate his petition for review.

FOX V. DEFENSE 2

Upon consideration thereof,
IT Is ORDERED THAT:

(1) Fox’s motion for leave to proceed in forma pau-
peris is granted.

(2) The court’s March 7, 2012 dismissal order is va-
cated, the mandate is recalled, and the petition is rein-
stated.

(3) Fox’s informal brief is due within 30 days from
the date of filing of this order.

FoR THE CoURT

  4  /s/ J an Horbaly
Date J an Horbaly
Clerk

cc: Carl Fox (Informal Brief Form Enc1osed)
P. Davis O1iver, Esq.

325 ust%%un¥‘t'¢i?.»w ma

Feozm cmcurr
AUG 14 2012
JAN HORBAlV
C|.EHK